Exhibit 10.69

JOINDER AGREEMENT TO REGISTRATION RIGHTS AGREEMENT

May 16, 2011

Reference is hereby made to the Registration Rights Agreement, dated as of
May 16, 2011 (the “Registration Rights Agreement”), by and among Eagle Parent,
Inc. (the “Company”) and the Initial Purchasers named therein concerning the
sale by the Company to the Initial Purchasers of $465.0 million aggregate
principal amount of the Company’s 8 5/8% Senior Notes due 2019 (the
“Securities”). Unless otherwise defined herein, terms defined in the
Registration Rights Agreement and used herein shall have the meanings given them
in the Registration Rights Agreement.

1. Joinder of the Guarantor. Epicor Software Corporation, a Delaware
corporation, Activant Group Inc., a Delaware corporation, and each of their
respective subsidiaries (each a “Guarantor” and together, the “Guarantors”),
hereby agree to become bound by the terms, conditions and other provisions of
the Registration Rights Agreement with all attendant rights, duties and
obligations stated therein, with the same force and effect as if each was
originally named as “Guarantors” therein and as if each such party executed the
Registration Rights Agreement on the date thereof.

2. Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

3. Counterparts. This agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

4. Amendments. No amendment or waiver of any provision of this Joinder
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

5. Headings. The headings in this Joinder Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Joinder Agreement as of
the date first written above.

 

ACTIVANT GROUP INC., as a Guarantor By:  

/s/ Pervez A. Qureshi

  Name:   Pervez A. Qureshi   Title:   President & CEO ACTIVANT SOLUTIONS INC.,
as a Guarantor By:  

/s/ Pervez A. Qureshi

  Name:   Pervez A. Qureshi   Title:   President & CEO ACTIVANT INTERNATIONAL
HOLDINGS, INC., as a Guarantor By:  

/s/ Pervez A. Qureshi

  Name:   Pervez A. Qureshi   Title:   President & CEO HM COOP LLC, as a
Guarantor By:  

/s/ Pervez A. Qureshi

  Name:   Pervez A. Qureshi   Title:   President & CEO



--------------------------------------------------------------------------------

EPICOR SOFTWARE CORPORATION, as a Guarantor By:  

/s/ John D. Ireland

  Name:   John D. Ireland   Title:  

Senior Vice President,

General Counsel & Secretary

SPECTRUM HUMAN RESOURCE SYSTEMS CORPORATION, as a Guarantor By:  

/s/ John D. Ireland

  Name:   John D. Ireland   Title:   President CRS RETAIL SYSTEMS, INC., as a
Guarantor By:  

/s/ John D. Ireland

  Name:   John D. Ireland   Title:   President

 

-2-